DETAILED ACTION
Applicant’s amendment filed May 18, 2021 is acknowledged.
Claims 1, 18, and 20 have been amended.
Claims 10, 12-16, and 19 are cancelled as previously indicated.
Claims 1-9, 11, 17, 18, and 20-23 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 17, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aminaka et al. (hereinafter Aminaka) (U.S. Patent Application Publication # 2015/0230165 A1) in view of MIYAGOSHI et al. (hereinafter Miyagoshi) (U.S. Patent Application Publication # 2017/0332294 A1), and further in view of WANG et al. (hereinafter Wang) (U.S. Patent Application Publication # 2019/0215733 A1).
Regarding claims 1, 18, and 20, Aminaka teaches and discloses a communication apparatus (mobile station 3, figures 1, 7, and 10) and method for controlling a communication apparatus, the method comprising: 
connecting by using a first wireless communication scheme, a first device (base station, 1, figure 1) which forms a first wireless network (mobile network, 5, figure 1) ([0039]; teaches the mobile station is configured to establish a connection to the base station which forms the first wireless network using access technology such as WiMax); 
(mobile network 5, figure 10) (figures 1 and 10; [0064]; teaches the mobile station transmits data to the base station of the mobile network);
requesting information (NW information; figures 10 and 11) from another apparatus (mobile station, 4, figures 1 and 10) using a second wireless communication scheme different from the first wireless communication scheme, while the connection to the first device is maintained ([0039]; [0057]; [0064]; [0065]; teaches obtaining network information from another mobile station using second communication scheme, such as wireless PAN/Bluetooth, while maintain connection with the mobile network; figures 10 and 11), the information being used for connection to a second wireless network (mobile network, 6, figure 1);
obtaining the requested information used for connection to the second wireless network (mobile network, 6, figure 1) from the another apparatus (mobile station, 4, figure 1) (S501, figure 10; [0064]; teaches obtaining network information) by using a second wireless communication scheme, while the connection maintains to the first device, wherein the information used for connection to the second wireless network is at least one selected from the group consisting of (a) a basic service set identifier (BSSID), (b) a communication channel, (c) an encryption system, (d) an encryption key regarding the second wireless network ([0060]; teaches obtaining broadcast information such as SSID) ([0039]; [0040]; teaches the mobile station, 3, can obtain information regarding another mobile network, 6, in which the other mobile station 4, is connected using a different wireless access technology; figures 1 and 10; [0060]; [0064]).

Nonetheless, in the same field of endeavor, Miyagoshi teaches and suggests requesting network information (power and bandwidth information) where throughput of data transmission via the first wireless network is lowered ([0057]; [0058]; [0059]; teaches requesting power and bandwidth information where the bandwidth via the first network is lowered/decreased; [0071]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate requesting power and bandwidth information where the bandwidth via the first network is lowered/decreased as taught by Miyagoshi with the method and apparatus as disclosed by Aminaka for the purpose of controlling and improving the handover process based on scenario information, as suggested by Miyagoshi.
However, Aminaka, as modified by Miyagoshi, may not expressly disclose switching based on the obtained information used for connection to the second wireless network, a partner apparatus to be connected by using the first wireless scheme from the first device to a second device which forms the second wireless network (although Aminaka does teach determining which network connection to connect to based on the obtained network information; figures 10 and 11).
Nonetheless, in the same field of endeavor, Wang teaches switching based on the obtained information regarding the second wireless network ([0090]; [0093]), a partner apparatus (first terminal device, figures 1-4) to be connected by using the first wireless scheme from the first device (first base station, figures 1-4) to a second (second base station, figures 1-4) which forms the second wireless network (figure 3; [0090]; [0091]; [0092]; [0093]; teaches in a handover scheme switching from one network to another network based on obtained handover response information from the second network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a handover scheme switching from one network to another network based on obtained handover response information from the second network as taught by Wang with the method and apparatus as disclosed by Aminaka, as modified by Miyagoshi, for the purpose of simplifying a handover procedure of a wearable device in a mobile communication scenario, as suggested by Wang.

Regarding claim 11, Aminaka, as modified by Miyagoshi and Wang, further discloses wherein the information regarding the second wireless network includes one or more of a throughput, radio field intensity, necessity of address obtainment, necessity of authentication, necessity of communication session establishment, a data rate, a delay time, a retransmission probability, a packet loss rate, and a number of connecting terminals of the second wireless network ([0044]; teaches network information regarding wireless quality).  

Regarding claim 17, Aminaka, as modified by Miyagoshi and Wang, further teaches and discloses wherein the first wireless communication scheme is a ([0039]). 

Regarding claim 21, Aminaka, as modified by Miyagoshi and Wang, further teaches and discloses wherein the first device and the second device are access points complied with IEEE802.11 standard ([0039]; wireless LAN 802.11).

Regarding claim 22, Aminaka, as modified by Miyagoshi and Wang, discloses the claimed invention, but may not expressly disclose wherein the request unit requests the network information in a case where a value of the throughput of the data transmission via the first wireless network is less than or equal to a threshold value.
Nonetheless, Miyagoshi teaches and suggests wherein the request unit requests the network information in a case where a value of the throughput of the data transmission via the first wireless network is less than or equal to a threshold value ([0057]; [0058]; [0059]; teaches requesting power and bandwidth information where the bandwidth via the first network is less than or equal to a threshold; [0071]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate requesting power and bandwidth information where the bandwidth via the first network is less than or equal to a threshold as taught by Miyagoshi with the method and apparatus as disclosed by Aminaka, as modified by Miyagoshi and Wang, for the purpose of 

Regarding claim 23, Aminaka, as modified by Miyagoshi and Wang, further teaches and discloses wherein the request unit transmits information about the first device connected to the connection unit to the another apparatus ([0039]; [0064]; [0065]; figures 10 and 11).

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aminaka et al. (hereinafter Aminaka) (U.S. Patent Application Publication # 2015/0230165 A1) in view of MIYAGOSHI et al. (hereinafter Miyagoshi) (U.S. Patent Application Publication # 2017/0332294 A1) and WANG et al. (hereinafter Wang) (U.S. Patent Application Publication # 2019/0215733 A1), and further in view of Xu et al. (hereinafter Xu) (U.S. Patent Application Publication # 2018/0343598 A1).
Regarding claim 2, Aminaka, as modified by Miyagoshi and Wang, discloses the claimed invention, but may not expressly disclose a control unit configured to control switching of connection based on a first time length required to complete communication in a case where connection to the first device is continued and a second time length required to complete the communication in a case where connection is switched to the second device, wherein in a case where the first time length is longer than the second time length, the control unit performs control to switch connection from the first device to the second device. 
(timerbmb; [0095]; [0096]) required to complete communication in a case where connection to the first device is continued and a second time length (handover performing time; [0097]) required to complete the communication in a case where connection is switched to the second device, wherein in a case where the first time length is longer than the second time length, the control unit performs control to switch connection from the first device to the second device ([0095]; [0096]; [0097]; teaches a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process as taught by Xu with the method and apparatus as disclosed by Aminaka, as modified by Miyagoshi and Wang, for the purpose of improving the reselection/handover process based on scenario information, as suggested by Xu.

Regarding claim 3, Aminaka, as modified by Miyagoshi, Wang, and Xu, discloses the claimed invention, but may not expressly disclose wherein in a case where the first time length is shorter than the second time length, the control unit performs control not to switch connection from the first device to the second device.
 ([0095]; [0096]; [0097]; teaches not performing the handover process).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process as taught by Xu with the method and apparatus as disclosed by Aminaka, as modified by Miyagoshi, Wang, and Xu, for the purpose of improving the reselection/handover process based on scenario information, as suggested by Xu.

Regarding claim 4, Aminaka, as modified by Miyagoshi, Wang, and Xu, discloses wherein the control unit performs control to switch communication from the first device to the second device after the communication of data via the first device is completed (figure 10; [0064]; switching communication). 

Regarding claim 5, Aminaka, as modified by Miyagoshi, Wang, and Xu, discloses wherein in a case where the obtainment unit obtains the information regarding the second wireless network while the communication apparatus does not perform communication of data via the first device, the control unit performs control to switch connection from the first device to the second device (figure 10; [0064]; switching communication). 

Regarding claim 6, Aminaka, as modified by Miyagoshi, Wang, and Xu, discloses the claimed invention, but may not expressly disclose a calculation unit configured to calculate the first time length based on a size of data of which communication via the first device is not completed in data pieces communicated and communication quality of communication via the first device.
Nonetheless, Xu further teaches and suggests wherein the calculation unit further calculates the second time length based on at least the information regarding the second wireless network ([0095]; [0096]; [0097]; teaches a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process as taught by Xu with the method and apparatus as disclosed by Aminaka, as modified by Miyagoshi, Wang, and Xu, for the purpose of improving the reselection/handover process based on scenario information, as suggested by Xu.

Regarding claim 7, Aminaka, as modified by Miyagoshi, Wang, and Xu, discloses the claimed invention, but may not expressly disclose wherein the calculation 
Nonetheless, Xu further teaches and suggests wherein the calculation unit further calculates the second time length based on at least the information regarding the second wireless network ([0095]; [0096]; [0097]; teaches a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process as taught by Xu with the method and apparatus as disclosed by Aminaka, as modified by Miyagoshi, Wang, and Xu, for the purpose of improving the reselection/handover process based on scenario information, as suggested by Xu.

Regarding claim 8, Aminaka, as modified by Miyagoshi, Wang, and Xu, discloses the claimed invention, but may not expressly disclose wherein the calculation unit calculates the second time length based on communication quality of communication via the second device included in the information regarding the second wireless network and the size. 
Nonetheless, Xu further teaches and suggests wherein the calculation unit calculates the second time length based on communication quality of communication ([0095]; [0096]; [0097]; teaches a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process as taught by Xu with the method and apparatus as disclosed by Aminaka, as modified by Miyagoshi, Wang, and Xu, for the purpose of improving the reselection/handover process based on scenario information, as suggested by Xu.

Regarding claim 9, Aminaka, as modified by Miyagoshi, Wang, and Xu, discloses the claimed invention, but may not expressly disclose wherein in a case where the information regarding the second wireless network requires re-communication of data communicated via the first wireless network when the second wireless network is connected, the calculation unit calculates the second time length based on a value obtained by adding a size of the data communicated to the size and communication quality of communication via the second wireless network. 
Nonetheless, Xu further teaches and suggests wherein in a case where the information regarding the second wireless network requires re-communication of data communicated via the first wireless network when the second wireless network is connected, the calculation unit calculates the second time length based on a value ([0095]; [0096]; [0097]; teaches a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first timer used to ensure that the remote UE is not disconnected from the source relay UE before the source relay UE completes the handover and a second time length for the handover process as taught by Xu with the method and apparatus as disclosed by Aminaka, as modified by Miyagoshi, Wang, and Xu, for the purpose of improving the reselection/handover process based on scenario information, as suggested by Xu.

Response to Arguments
Applicant's arguments with respect to claims 1-9, 11, 17, 18, and 20-23 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
June 18, 2021